      Case 1:20-cv-05666-PGG-BCM Document 10 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  12/2/20
MARIA QUIZHPILEMA, on behalf of herself,
FLSA Collective Plaintiffs, and the Class,
                                                       20-CV-5666 (PGG) (BCM)
               Plaintiff,
       -against-                                       ORDER TO SHOW CAUSE
CHRISTIE NY SALON, INC.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff filed her complaint on July 22, 2020. (Dkt. No. 1.) An affidavit of service states

that plaintiff served defendant Christie NY Salon, Inc. with process on September 17, 2020.

(Dkt. No. 8.) Pursuant to Fed. R. Civ. P. 12(a)(1)(A), defendant's answer was due October 8,

2020. When defendant failed to answer or appear by October 8, this Court issued an order

directing plaintiff to inform the Court, no later than November 24, 2020, "whether the parties

have extended defendant's time to respond, or whether plaintiff intends to request a certificate of

default." (Dkt. No. 9.) Plaintiff failed to respond.

       No later than December 16, 2020, plaintiff shall show cause in writing why this action

should not be dismissed for failure to comply with this Court's order and for failure to prosecute

pursuant to Fed. R. Civ. P. 16(f) and 41(b).

Dated: New York, New York
       December 2, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
